-In a negligence action to recover damages for personal injury, plaintiff appeals from so much of an order of the Supreme Court, Queens County, entered June 22, 1964 as, on reconsideration, adhered to the court’s original decision denying the action a general preference in trial. Order, insofar as appealed from, reversed, without costs, and general preference in trial directed to be accorded to this action. In our opinion, the jurisdictional monetary limitation of the Civil Court of the City of New York may preclude adequate recovery by plaintiff in that court. It was, therefore, an improvident exercise of discretion to deny the application.
Beldoek, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.